Citation Nr: 1227536	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  11-25 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for VA purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The record shows that the Veteran, who died in September 2004, served on active duty from March 1974 to April 1975.  The appellant claims to be his surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the RO in Milwaukee, Wisconsin.  The case is currently under the jurisdiction of the RO in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

In February 2012, the appellant cancelled a scheduled video conference hearing with the undersigned Veterans Law Judge.  However, in June 2012, undersigned Veteran's Law Judge granted the appellant's motion to reschedule the hearing.  

In June and July 2012, the RO informed the appellant that her hearing had been scheduled for August 2012.  She was further informed that it would be held at the RO before a Veterans Law Judge who would travel to the RO.  

In July 2012, the appellant appointed the American Legion to represent her before VA.  Later that month, the representative requested that VA reschedule the August 2012 hearing.  It was also requested that the Board return the appellant's claims file to the RO, so that the representative could review the file.  


In light of the foregoing, the Board finds that further development of the record is warranted, prior to further appellate consideration.  Accordingly, the case is remanded to the RO for the following actions:  

Inform the appellant of the various types of Board hearings available to her and ask what type of hearing she would like.  Then schedule the appellant for such a hearing.

A copy of the notice informing the appellant of the date, time, and location of the hearing must be associated with the claims file.

After the hearing has been held, or if the appellant fails to report for or cancels the hearing, return the claims folder to the Board for further appellate consideration.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The appellant need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

